After the Court had held the case for some days under advisement, the Chief Justice delivered their opinion to the following effect:
M'Kean, Chief Justice.
The decision of the Court is, unanimously, in favor of the Plaintiff; and the reasons of the decision I will briefly recapitulate.
1st, Because the Legislature declared by an act of the 28th of January 1777, that all acts of Assembly passed before the 14th of May, 1776, ceased to have any obligatory operation from that day until the 10th of February, 1777: And, consequently, there was no law which required mortgages to be recorded during that period.
2dly, Because the mortgagee did all he could to give constructive notice of the mortgage, by having it copied into the book, in which deeds and mortgages had been before recorded, and by the former officer; of which too the Defendant’s subsequent judgment creditor and purchasor at the Sheriff’s sale, had previous notice.
3dly, Because it appears from the evidence of the Recorder of deeds, that, for the city and county of Philadelphia only, there had been three hundred deeds, fifty two mortgages, and four assignments, copied in the same manner into the books of his office, during the above mentioned period of nine months, from May 1776, to the 10th of February, 1777; and as there is no doubt that many instruments are in a similar predicament in every county of the State, the maxim of “ communis error facit jus,” strongly applies to the present case.
And, 4thly, Because all transactions in the Land Office, and other offices, during the interregnum, which were in themselves fair and honest, have uniformly been considered as valid, for the sake of public convenience.
Judgment for the Plaintiff.